DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claim 1, line 7, change “said through opening” to -- said flange through opening --
In Claim 1, line 18, change “said through opening” to -- said flange through opening --
In Claim 5, line 3, change “said exchanger” to -- said heat exchanger --
Appropriate correction is required.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a thermal barrier device” (Claim 11)
“a fume seal device” (Claim 11)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding “a thermal barrier device” (from Claim 11): It is unclear from the specification what structure the claimed “thermal barrier device” comprises or does not comprise. It is unclear if the thermal barrier device is a gasket (or equivalent), if it is a portion of the door that houses a gasket or if it is the combination of a door portion and a gasket (or if it is something else altogether) (see at least [0071], [0133] and Fig. 11 of the instant application). Since the scope of the claimed limitation is unclear, Claim 11 consequently stands rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention (as presented below in this Office Action). For the purpose of expediting prosecution, “a thermal barrier device” will be interpreted as any device that can serve as a barrier to thermal energy. 
Regarding “a fume seal device” (from Claim 11): It is unclear from the specification what structure the claimed “fume seal device” comprises or does not comprise. It is unclear if the fume seal device is a gasket (or equivalent), if it is a portion of the door that houses a gasket or if it is the combination of a door portion and a gasket (or if it is something else altogether) (see at least [0071], [0133] and Fig. 11 of the instant application). Since the scope of the claimed limitation is unclear, Claim 11 consequently stands rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention (as presented below in this Office Action). For the purpose of expediting prosecution, “a fume seal device” will be interpreted as any device that can block fumes to facilitating sealing.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-9 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 recites the limitation “wherein a cross-section orthogonal with respect to the axial direction of the radially internal surface is constant along the axial direction” which is considered indefinite because it is unclear what constitutes a “constant” cross-section along the axial direction. It is unclear if “constant” refers to a constant thickness of the cross-section, to a constant uniformity of the material of the cross-section, to a constant shape of the cross-section or it refers to something else altogether. The metes and bounds of the claim are consequently unclear.
	Claim 5 recites the limitation “wherein said intermediate annular flange portion is shaped to adhere with continuity to said end helical coil” which is considered indefinite because it is unclear what constitutes “shaped to adhere with continuity to said end helical coil” in this context. It is unclear if the intermediate annular flange portion is actually physically adhered to the end helical coil or if the intermediate annular flange portion simply has a shape that adheres to a certain standard of continuity in relation to the end helical coil. Moreover, it is unclear if “continuity” refers to matching shapes, to matching thicknesses, to a form of contact with no spaces therebetween or to something else altogether. The metes and bounds of the claim are consequently unclear. 
	Claims 6, 7 and 9 are rejected due to their dependency on Claim 5.
	Claim 6 recites the limitation “wherein said intermediate annular flange portion is shaped according to a single helicoid ring joined at ends of the ring by a step portion” which is considered generally indefinite. It is unclear from the context of this limitation what shape the intermediate annular flange portion actually has. Since rings are circular, it is unclear what the claimed “ends of the ring” are, what shape they have, and how the ring and its ends effects the shape of the intermediate annular flange portion. 
	Claim 7 is rejected due to its dependency on Claim 6. 
	Claim 8 recites the limitation “wherein each of said at least one flat portions is adapted to support a respective fastening pin to fasten the door to the closing flange, arranged according to the axial direction”. There is insufficient antecedent basis for “the door” in the claim. No door has been established within the claim and it is consequently unclear if this limitation is referring to a different element that already been established or if it is introducing a new element into the claim. Furthermore, it is unclear what constitutes “arranged according to the axial direction” in this context. It is unclear if this means that the door is in line with a vertical axis in the axial direction, if the door is fastened along the axial direction, if the door is fastened adjacent to the axial direction, if the pin(s) is arranged in line with a vertical axis in the axial direction or something else altogether. The metes and bounds of the claim are consequently unclear. 
	Claim 11 recites the limitation “a thermal barrier device” which has invoked 112(f) (as presented above in this Office Action). However, it is unclear from the specification what structure the claimed “thermal barrier device” comprises or does not comprise. It is unclear if the thermal barrier device is a gasket (or equivalent), if it is a portion of the door that houses a gasket or if it is the combination of a door portion and a gasket (or if it is something else altogether) (see at least [0071], [0133] and Fig. 11 of the instant application). Thus, the scope of “a thermal barrier device” is unclear. 
	Furthermore, Claim 11 recites the limitation “a fume seal device” which has invoked 112(f) (as presented above in this Office Action). However, it is unclear from the specification what structure the claimed “fume seal device” comprises or does not comprise. It is unclear if the fume seal device is a gasket (or equivalent), if it is a portion of the door that houses a gasket or if it is the combination of a door portion and a gasket (or if it is something else altogether) (see at least [0071], [0133] and Fig. 11 of the instant application). Thus, the scope of “a fume seal device” is unclear. For the purpose of expediting prosecution, “a thermal barrier device” will be interpreted as any device that can serve as a barrier to thermal energy and “a fume seal device” will be interpreted as any device that can block fumes to facilitating sealing. 
	Furthermore, it is unclear if the claimed “thermal barrier device” and “fume seal device” are a part of the previously established “door” or if they are separate, distinct elements from the claimed door. The metes and bounds of Claim 11 are consequently unclear.  
	Claims 12-18 are rejected due to their dependency on Claim 11.
	Claim 14 recites the limitation “wherein the thermal barrier device comprises, an annular peripheral protrusion of said disc” which is considered indefinite because each of the thermal barrier device and the disc have been introduced as distinct elements and Claim 14 claims that the thermal barrier device comprises a portion of said disc. It is unclear if the claimed disc is a part of thermal barrier device or if the disc and the thermal barrier device are distinct, separate elements. The metes and bounds of the claim are consequently unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allesandrini (US 2014/0138053 A1). 
	Regarding Claim 1, Allesandrini teaches of a heat exchange cell (1) for a heating boiler (“gas boiler”) (see at least Fig. 1, Fig. 40 and [0042]), comprising: 
	a casing (2) comprising a side wall (5) enclosing an internal space (the internal space of side wall (5) as shown in Fig. 4), said side wall having an open front end (end where edge (5a) is disposed at as shown in Fig. 4) surrounded by an annular edge (5a) of the front end of the casing (see at least [0088] and Fig. 4), 
	an annular closing flange (3) made from a sheet metal (“sheet metal”) having a flange through opening (11) to allow access to inside of the casing (see at least [0047] and Fig. 4), said closing flange (3) defining a radially internal flange edge (A) surrounding said flange through opening (see Examiner Annotated Fig. 4 below), a radially external flange edge (B) arranged around said radially internal edge (see at least Fig. 2 and Examiner Annotated Fig. 4), an intermediate flange portion (C) connecting the radially external flange edge (B) and the radially internal flange edge (A) to one another (as is shown in at least Fig. 2 and Examiner Annotated Fig. 4), said radially external flange edge (B) being connected to said side wall (5) of the casing along said annular edge (5a) of the front end of the casing (as is shown in at least Fig. 2 and Examiner Annotated Fig. 4), 
	wherein said radially internal edge defines a radially internal surface (AI) (see Examiner Annotated Fig. 4), a radially external surface (AE) arranged around said radially internal surface (see at least Fig. 2 and Examiner Annotated Fig. 4), a front edge surface (11a) connecting said radially internal surface (AI) and said radially external surface (AE) to one another (as is shown in Examiner Annotated Fig. 4), said front edge surface (11a) defining a lying plane on which said front edge surface lies (the flat plane disposed across the top of front edge surface (11a) as is shown in at least Fig. 2 and Examiner Annotated Fig. 4), said lying plane defining an axial direction (the axial direction extending through the center of the through opening (11) of annular closing flange (3) as shown in Fig. 2) orthogonal to the lying plane and passing through the flange through opening (11) (see at least Fig. 2 and Examiner Annotated Fig. 4), and a radial direction (the radial direction between the lying plane of front edge surface (11a) and the center axis of opening (11) as is shown in Figs. 1 and 2) orthogonal to the axial direction (see at least Figs. 1 and 2), 
	wherein said radially internal surface (AI) extends parallel to the axial direction (see at least Fig. 2 and Examiner Annotated Fig. 4) in a manner protruding towards the outside of the cell (1) with respect to said intermediate flange portion (C) (as is evident from the radially internal surface (AI) protruding beyond the intermediate flange portion (C) in the direction towards the outside of the cell as is shown in at least Fig. 2 and Examiner Annotated Fig. 4). 


    PNG
    media_image1.png
    774
    809
    media_image1.png
    Greyscale


	Regarding Claim 2, to the extent that Claim 2 is understood in light of the 112(b) rejection set forth in this Office Action, Allesandrini also teaches that a cross-section orthogonal with respect to the axial direction of the radially internal surface (AI) is constant with regards to a material uniformity along the axial direction (As can be observed in at least Examiner Annotated Fig. 4, radially internal surface (AI) has no through holes that disrupt the uniform sealed nature of the material along the axial direction - thus, a cross-section orthogonal with respect to the axial direction of the radially internal surface (AI) is accordingly constant with regards to a material uniformity along the axial direction. Therefore, a cross-section orthogonal with respect to the axial direction of the radially internal surface (AI) is “constant along the axial direction” as claimed.). 

	Regarding Claim 3, Allesandrini also teaches that the radially internal surface (AI) and the radially external surface (AE) are defined by two respective sheet metal portions (each surface constitutes a different portion of annular closing flange (3) which is formed from “sheet metal” (see at least [0047] and Fig. 4) - each surface is accordingly a “sheet metal portion” as claimed), folded with one another in a superimposed double layer (As can be observed in at least Examiner Annotated Fig. 4, each surface is folded with one another with respect to front edge surface (11a) and both surfaces are superimposed with one another along the left-to-right direction as shown in Examiner Annotated Fig. 4 such that two layers of radially internal flange (A) are formed. The radially internal surface (AI) and the radially external surface (AE) are accordingly “folded with one another in a superimposed double layer” as claimed.).  

	Regarding Claim 4, Allesandrini also teaches that said flange (3) is entirely formed in one piece (as is shown in at least Fig. 4) from a single piece of sheet metal (“sheet metal”) by plastic deformation (“deformation”) (see at least [0082] and Figs. 2, 4).

	Regarding Claim 5, to the extent that Claim 5 is understood in light of the 112(b) rejection set forth in this Office Action, Allesandrini also teaches of a heat exchanger (heat exchanger comprising elements (20) and (50)) mounted inside the casing (see at least [0047], [0051] and Figs. 4, 39 and 40), said heat exchanger comprising at least one tubular duct (21, 22) helically wound about a helix axis arranged along the axial direction (as is shown in at least Fig. 4) , forming to a plurality of coils, said plurality of coils ending with an end helical coil (upper most coil as shown in Fig. 4) facing towards said closing flange (3) (see at least [0047], [0051] and Figs. 4, 39 and 40), and wherein said intermediate annular flange portion may also comprise a lower portion (26b) that is shaped so as to adhere with continuity in at least one form to said end helical coil (as is shown via the similar shape of each in Fig. 4).

	Regarding Claim 6, to the extent that Claim 6 is understood in light of the 112(b) rejections set forth in this Office Action, Allesandrini also teaches that said intermediate annular flange portion has a portion (26b) that is shaped according to a single helicoid ring (see Fig 4) via a step portion (the stepped portion of 26b that contacts the tube ring as is shown in Fig. 4).

	Regarding Claim 7, to the extent that Claim 7 is understood in light of the 112(b) rejections set forth in this Office Action, Allesandrini also teaches that the closing flange (3) comprises axial protrusions (protrusions of element (26b) as shown in Fig. 4) extending from the radially internal edge towards inside of the cell (as is shown in Fig. 4), wherein the axial protrusions form a centering of the heat exchanger with respect to said closing flange (3) (see at least Figs. 4 and 40).

	Regarding Claim 8, to the extent that Claim 8 is understood in light of the 112(b) rejections set forth in this Office Action, Allesandrini also teaches that the closing flange (3) comprises at least one flat portion (11a) extending from the radially external edge (AE) towards the radially internal edge (AI), said flat portion lying on a plane orthogonal to the axial direction (as is shown in at least Fig. 4), wherein each of said at least one flat portions is adapted to support a respective fastening pin (11B) to fasten a door (50) to the closing flange in the axial direction (see at least [0037], Fig. 39 and Fig. 40).

	Regarding Claim 9, to the extent that Claim 9 is understood in light of the 112(b) rejections set forth in this Office Action, Allesandrini also teaches that portion (26b) of the intermediate flange portion comprises at least one annular channel (the at least one channel that the upper ring of tubes is disposed within as shown in Fig. 4) internally facing the cell (see Fig. 4), adapted to receive a sealing material (“sealant”) interposed between portion (26b) of the intermediate flange portion and the end helical coil of the exchanger (see at least [0085] and Fig. 4).

	Regarding Claim 10, Allesandrini also teaches of a door (50) configured to be removably fastened to said closing flange (3) to close said through opening (11), said door comprising a disc (34’) comprising a refractory insulating material (“ceramic fibre”) (see at least [0085] and Fig. 40), said disc (34’) being delimited by a side disc surface (side surface of element (34’) that is adjacent to the tubes shown in Fig. 40), wherein the radially internal surface (AI) is configured to surround and externally embrace the side disc surface (as is shown in Fig. 40) and to allow an axial sliding thereof (as is evident from element (34’) sliding through flange (3) for “installation” - see at least [0047] and Figs. 4, 40). 

	Regarding Claim 11, to the extent that Claim 11 is understood in light of the 112(b) rejections set forth in this Office Action, Allesandrini also teaches of a thermal barrier device (26a) and a fume seal device (the “rivet” that facilitates the seal of element (26a) to flange (3)) (see at least [0070] and Fig. 6), separate from one another and interposed between said closing flange (3) and said door (50) along said radially internal edge (see at least [0070] and Figs. 4, 6 and 40).

	Regarding Claim 12, Allesandrini also teaches that the thermal barrier device (26a) is interposed in the axial direction between said front edge surface (11a) and said door (50) (see at least [0070] and Figs. 4, 6 and 40).

	Regarding Claim 13, Allesandrini also teaches that the fume seal device (“rivet”) is interposed in the radial direction between the radially external surface (AE) of the closing flange and a peripheral radial seal edge of said door (the radial seal edge of door (50) adjacent to the tubes as shown in Fig. 40) (see at least [0070], Examiner Annotated Fig. 4 and Figs. 4, 6 and 40).

	Regarding Claim 14, to the extent that Claim 14 is understood in light of the 112(b) rejections set forth in this Office Action, Allesandrini also teaches that the thermal barrier device (26a) comprises an annular peripheral protrusion (the portion of (26a) that is encased by flange (3) to receive the “rivet” therein) (see at least [0070] and Figs. 4, 6) that is configured to cooperate with said disc and that protrudes in the radial direction from the side surface of said disc (once the cell is fully assembled as is shown in Fig. 40), said annular peripheral protrusion forming an abutment surface lying on a plane orthogonal to the axial direction (as is shown in Fig. 4) and configured to axially adhere to said front edge surface of the closing flange (3) (see at least [0070] and Figs. 4, 6 and 40).

	Regarding Claim 15, Allesandrini also teaches that the thermal barrier device (26a) is interposed in the radial direction between the radially internal surface (AI) of the closing flange (3) and said door (50) (via at least the lower most portion of (26a) as is shown in Fig. 6) (see at least Examiner Annotated Fig. 4 and Figs. 4, 6 and 40).

	Regarding Claim 16, Allesandrini also teaches that the the fume seal device (“rivet”) is interposed in the axial direction between the front edge surface (11a) and the door (50) (see at least [0070] and Figs. 4, 6 and 40).

	Regarding Claim 17, Allesandrini also teaches that the thermal barrier device (26a) comprises a gasket that may be in the form of a ceramic fiber cord gasket (“ceramic fibre”) (see at least [0085] and Fig. 4). 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Allesandrini. 
	Regarding Claim 18, to the extent that Claim 18 is understood in light of the 112(b) rejections set forth in this Office Action, Allesandrini also teaches that the fume seal device (“rivet”) forms a gasket (note that “riveting” creates a “sealing fixed” gasket relationship - see at least [0070] and Figs. 4, 6) but fails to explicitly teach of using either a rubber gasket or a silicone gasket. However, merely using either a known rubber gasket or silicone gasket as opposed to a gasket formed by riveting would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that the type of gasket used is not critical to the invention as long as a gasket is formed. Thus, it is apparent that specifically using a known rubber gasket or silicone gasket as opposed to a gasket formed by riveting does not serve any advantage, particular purpose, or solve a stated problem. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art teaches of a gasket formed by riveting (see at least [0070] and Fig. 6 of Allesandrini) which fulfills the same purpose as the claimed rubber gasket or silicone gasket equally as well and there is nothing of record to show otherwise. 
	Therefore, it would have been prima facie obvious to modify the apparatus taught by Allesandrini by simply using either a known rubber gasket or silicone gasket as opposed to a gasket formed by riveting since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hamada et al. (US 8,770,153 B2) and Le Mer (US 8,978,638 B2) are considered relevant to this application in terms of structure and use. 
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        12/29/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762